Citation Nr: 1538702	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-20 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable initial disability rating for bilateral hearing loss.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a July 2015 videoconference hearing before the undersigned Veterans Law Judge.

The Veteran submitted additional evidence subsequent to the most recent statement of the case (SOC).  At the Board hearing, he waived initial review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2015).  Other additional evidence received since the SOC is not pertinent to the claims on appeal.

The issues of entitlement to service connection for a right hip disability and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  During a July 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal of the claim for a compensable initial disability rating for bilateral hearing loss.

2.  A lumbar spine disability did not have its onset during and is not otherwise related to active military service, and arthritis did not become manifest to a degree of ten percent or more within one year of discharge from service.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria have been met for withdrawal of an appeal by the Veteran of the claim for a compensable initial disability rating for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn his appeal of the claim for a compensable initial disability rating for bilateral hearing loss.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and the claim is dismissed.


II. Service Connection for a Lumbar Spine Disability

A. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015).

A standard letter sent to the Veteran in May 2011 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided a VA medical examination for his claimed lumbar spine disability in May 2012.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is consistent with and based upon consideration of the Veteran's prior medical history, describes the claimed symptomatology in sufficient detail so that the Board's evaluation is a fully informed one, and the examination report contains reasoned explanations.  Thus, VA's duty to assist has been met.

B. Legal Criteria

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required if the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Some chronic diseases, including arthritis, are presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is available for arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
  
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C. Evidence

Service treatment records show that the Veteran was seen in December 1977 for complaints of low back pain.  The treatment provider made findings that the pain was concentrated to the right side of the lower back and that the spine was not involved.  The assessment was muscle spasm of the lower back.  There are no other service treatment records showing treatment for back complaints or follow-up treatment to the December 1977 visit.

Service treatment records show that at the Veteran's May 1981 separation examination, he reported he had no arthritis or recurrent back pain.  The report of examination at that time shows that on examination the evaluation for spine and other musculoskeletal system was normal.

Service records also include the report of a June 1993 Reserve-Enlistment examination, which shows that on examination the evaluation was normal for the spine and other musculoskeletal system; and the summary of defects and diagnoses contains a notation of "none."  The associated June 1993 report of medical history shows that the Veteran reported he had not had arthritis or recurrent back pain.

Post-service private treatment records include an emergency room report showing that the veteran was seen in September 2008 for complaints of low back pain when he went to lift a load of bricks.  This resulted in a sharp pain in the lower back, which radiated into his left lower extremity.  He had no bowel or bladder symptoms, and the pain was worse with movement.  The past medical history was negative.  On examination, the paravertebral muscles of the L3-L4 region were tender to palpation; with no midline tenderness.  The veteran had some mild paresthesias radiating down the left lower extremity.  The report concluded with impressions of lumbar strain and left lower extremity radiculopathy, and lumbar radiculitis versus sciatica.

VA treatment records include the report of x-ray examination in January 2011, showing an impression of minimal degenerative change of lower portion of the lumbosacral spine.

In a May 2011 statement, the Veteran reported that during service he served on a ship where he was assigned to duties requiring him to carry and lift heavy materials for repair and maintenance duties.  He reported that during service he had some sharp pains in his back several times.  He reported that for many years he has felt a difference in his joints.

During a May 2012 VA examination the examiner diagnosed degenerative joint disease of the lumbar spine, and T12 compression deformity.  The Veteran reported that his low back condition began since service, and involved lower back and hip pain and back spasms.  The Veteran reported his back was injured while working on a naval ship due to repetitive activity.  During examination the examiner concluded with a finding that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, or any other neurologic abnormalities, or intervertebral disc syndrome of the thoracolumbar spine.  Imaging studies documented arthritis and vertebral fractures with grade one percent height loss; and T12 compression.

After review of the record and examination, the examiner opined that the Veteran's lumbar spine condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner noted the following treatment records:  (1) an emergency room evaluation in September 2008 showing that the Veteran was seen for back pain from lifting bricks; (2) a diagnosis of lumbar strain with left lower extremity radiculopathy and x-ray degenerative joint disease of the lumbar spine in February 2011; (3) service treatment records showed that no back problems were noted at the enlistment and separation examinations; (4) a service treatment note dated in May 1977 was the only treatment noted for a back issue, which showed a diagnosis of muscle spasm of the lower back; (5) post service the Veteran worked as an aircraft mechanic, brick mason, and housekeeper, all of which required significant back strength and entailed significant load on the back.  The examiner concluded that the evidence from service with only one visit for back muscle spasm and no mention of back problems on separation examination does not support a service connection for the causation of the current diagnosis of degenerative joint disease of the lumbar spine and T12 compression deformity.

During the July 2015 Board hearing, the Veteran testified that during service his duties involved a lot of heavy lifting and moving equipment on board the ship to which he was assigned.  He testified as to currently having constant back pain.  He testified that he had worked as an aircraft mechanic for fifteen years after service, and he worked sitting at a desk for a nursing service.


D. Analysis
  
The evidence shows that the Veteran has been diagnosed with a lumbar spine disorder, recently diagnosed as degenerative joint disease of the lumbar spine, and T12 compression deformity.  

However, despite evidence of an episode of muscle spasm of the lower back in service, the evidence does not show that the claimed lumbar spine disorder began or had onset during active military service, and a lumbar spine disorder is not shown to be otherwise related to active military service.  There is also no competent evidence showing that arthritis of the lumbar spine become manifest to a degree of ten percent or more within one year of discharge from service, as degenerative joint disease is not shown until many years after service.

While the Veteran is competent to report lumbar spine symptoms he perceives, such as pain, he does not have the requisite training to diagnose whether he has a lumbar spine disorder linked to service including to his acute episode of muscle spasm of the lower back.  Such diagnosis is not a simple condition and, in this case, such opinion as to etiology is not a simple medical question susceptible to lay diagnosis and opinion.  See Jandreau, 492 F.3d at 1376-77.  The Veteran's theory and contention as to any etiology related to service or to service-connected disability has not been supported by an opinion by a medical professional. 

The opinion of the VA examiner is persuasive evidence as it is consistent with the remainder of the evidence on file, and it contains explanations citing to medical criteria.  Thus, the opinion is accorded significant probative value as to the possible relationship between the claimed lumbar spine disorder and the Veteran's service.  There are no competent opinions in conflict with that one.  Although the Veteran's theory may be intuitive in that he had problems with his back in service and has a current disability, the VA examiner considered the theory but explained why there is not a connection between the two.

Furthermore, continuity of symptomatology is not established in order to substantiate the nexus to establish service connection.  The normal service separation examination, the normal Reserve examination and the post-service private treatment records showing an intercurrent injury with a negative medical history sufficiently weigh against a continuity of symptomatology.

Based on the above, the preponderance of the evidence is against the claim of service connection for a lumbar spine disability.  There is no doubt to be resolved; therefore, service connection is not warranted for a lumbar spine disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal of the claim for a compensable initial disability rating for bilateral hearing loss is dismissed.

Service connection for a lumbar spine disability is denied.


REMAND

The Veteran served in the U.S. Navy, including onboard the U.S.S. POINT DEFIANCE.  He has reported that the demanding physical nature of his work onboard that ship, including carrying heavy material and climbing ladders and stairs, resulted in his left knee and right hip disorders.  He stated that he has had symptoms for many years in his joints.  He testified that the wear and tear injuries due to his job duties aboard ship were further aggravated by his small size.  He testified also that he injured his left knee when climbing a ladder on the ship and he lost balance and rolled down the stairs.  He also developed pain in his hip after that.  He testified that he had a number of undocumented injuries in service.

Service treatment records do not document any complaints or treatment for any problems of the left knee or right hip.  During the May 1981 separation examination, the Veteran reported he had had swollen or painful joints, cramps in his legs, and broken bones.  He reported he had not had trick or locked knee.  On examination, there was no abnormal evaluation of the lower extremities.

Post-service VA treatment records include radiology reports dated in January 2011 associated with complaints of left knee and right hip pain.  These reports contain impressions of minimal degenerative change of the left knee joint, and mild degenerative change of the right hip joint.

The Veteran has not been afforded a VA examination in order to determine whether there is an etiological relationship between any present left knee or right hip disability, and the Veteran's service.  Thus, the Board finds it necessary to remand the claims for a VA examination and medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the remand, any additional VA treatment records should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1. Obtain pertinent outstanding VA and private medical records of treatment of the Veteran for the claimed left knee and right hip conditions. 

2. Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the left knee and right hip claims.  The entire claims file must be reviewed by the examiner. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a left knee disability or right hip disability that had an onset during, or is otherwise related to, his active service.

The report of the examination must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issues remaining on appeal. If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


